DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant has failed to traverse the examiner’s assertion of official notice in office action mailed on 10/18/2021, the common knowledge or well-known in the art statement is taken to be admitted prior art.
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (hereafter Sun; US 20170324931 A1) in view of Whyte et al. (hereafter Whyte; US 20170201825 A1) and McGrath (US 20090316913 A1).

control circuitry configured to
acquire sound data generated from a plurality of sound signals collected at a plurality of microphones (101-103 in Fig. 1) of the sound recording apparatus during a time period (a time in real time; [0049], [0054]);
acquire, from one or more sensors (examples provided in [0049], [0054]), a result of detecting a position of the sound recording apparatus at a time point during the time period when the plurality of sound signals was collected;
wherein the control circuitry is further configured to perform at least one of zenith correction and rotation correction on the acquired sound data to generate corrected sound data (W’, X’, Y’), using a projective transformation parameter generated, based on the detected position of the sound recording apparatus that was detected at the time point when the plurality of sound signals was collected independent of a viewpoint of a user during playback of the acquired sound data ([0028]-[0031]), [0075]).
Sun fails to explicitly specify a handheld sound recording apparatus. One skilled in the art would have expected that any specific design of the housing of the sound recording apparatus could be used without generating any unexpected result. By definition, handheld means designed to be held in hand. See https://www.google.com/search?q=handheld+definition&rlz=1C1GCEB_enUS856US856&oq=han&aqs=chrome.0.69i59j69i57j69i59j0i67j0i433i512j69i60l3.1904j0j1&sourceid=chrome&ie=UTF-8. As illustrated in Fig. 4, the sound recording device is a general device placed on a table. Examiner takes Official Notice that a sound recording device 
Sun also fails to explicitly show that the sound recording apparatus as a moving sound recording apparatus. Sun teaches that the sound recording apparatus is being utilized in a conference and placed on a table, wherein the sound recording apparatus could be moved or being in motion ([0038]) or being relocated ([0057]). Whyte teaches that a sound recording apparatus for a conference could be moving, without stopping the sound recording, even after the conference has started (e.g., [0060]). One might want to move the sound recording apparatus when the sound quality is bad in the previous location, the previous location is not stable, or a user’s preference. As stated in paragraph [0057] of Sun, any change related to the orientation would be detected instantly, and the sound correction is performed instantly. One skilled in the art would have reasonably concluded that Sun’s sound recording device is capable of moving while detecting sound. Thus, it would have been obvious to one of ordinary skill in the art, in view of Sun and Whyte, that the sound recording apparatus in Sun is a moving sound recording apparatus, when it tilts naturally in a period of time, or when a person moves it while the sound recording apparatus records the sound in order to obtain sound in better quality in a different location.
Sun also fails to explicitly show a memory for storing position data with the acquired sound data. However, Sun teaches that a computer device, with a control 
Sun also fails to show performing the zenith correction on the acquired sound data when the position of the sound recording apparatus at the time point is horizontal. However, Sun suggests that any change, including tilting of each of the endpoint devices, could be detected ([0057]) and subsequently, one skilled in the art would have expected that, the audio data could be corrected by performing correction in changes due to tilting, such as zenith correction. The sound imaging would be affected due to the vertical change. There is a need to perform zenith correction if tilting is detected. A 4-channel B-format, as known to those skilled in the art, includes W, X, Y, Z representing sound in 3-D sound field. McGrath is cited here to show such a microphone array ([0024]). McGrath further teaches that a 2-D sound field can be generated if ignoring one of axis ([0030]). That is exactly what Sun teaches. In Sun, 3-channel B-format include only W, X, Y derived based on signals from microphone array arranged on a plane and rotation changes deviated from a reference direction on the horizontal plane 
Regarding claim 2, Sun teaches that the sound data acquired by the control circuitry includes a plurality of items of sound data generated respectively from the plurality of sound signals collected at the plurality of microphones, or stereophonic sound data encoded from the plurality of sound signals collected at the plurality of microphones (e.g., LRS, [0028]).
Regarding claim 3, the modified Sun meets the claimed limitation. Sun teaches at least one image capturing optical system (902, e.g.) configured to capture images, wherein the control circuitry is further configured to store image data generated based on one or more images captured during the time period that includes the time point at which the position was detected, in association with the position data and the sound data, each corresponding to the time point at winch the position was detected (the video data and the audio data correspond to each other, they are inherently stored before being transmitted to the callee).

Regarding claim 5, the claimed operation interface broadly reads on interface for accepting user’s input for conducting the video conferencing as shown in Fig. 4 using the computer device, such as when starting the conferencing and where the audio endpoint device 400 with the visual mark 410 being placed with respect to the camera direction ([0040], [0047], [0048]). 
Regarding claim 6, although not explicitly shown, it is inherently that the time point at which the position was detected is any point of time during when a unit group of frames of the images is being captured by the at least one image capturing optical system in Sun.
	Regarding claim 7, the modified Sun meets the claimed limitation. Sun teaches one of: an inclination angle of the sound recording apparatus relative to a reference direction, and a set of the inclination angle of the sound recording apparatus and a rotation angle of a horizontal face with respect to a predetermined front direction, each calculated based on the result of detecting the position (equations 1 and 2, Figs. 2 and 6, e.g.).
Regarding claim 8, Sun teaches the image capturing optical system includes at least one optical system provided with a wide-angle lens ([0036], [0038], e.g.).
	Regarding claim 9, Sun teaches a sound reproducing apparatus (at the callee site) and the transmitted audio data is decoded according to a specification of the sound reproduction apparatus to generate a speaker driving signal for output to the sound 
Regarding claim 10, although not explicitly shown, a display is inherently included at the callee site for conducting video conferencing.
Regarding claims 17 and 18, Sun clearly teaches rotation correction ([0028]-[0031]), [0075]).
Claims 11-13 and 19 correspond to claims 1-3 and 17 discussed before.
Regarding claims 14 and 20, Sun teaches the non-transitory computer-readable medium ([0083], [0086], [0089]).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
In response to applicant’s statement on p. 10 that Sun fails to teach or suggests performing zenith correction, the office disagrees. Paragraph [0057] of Sun clearly states that any changes of the sound recording device, such as rotation and tilting, detected at any instance (Fig. 5) would require adjustment of the detected audio signals ([0030] teaches rotational changes in horizontal plane). Thus, Sun provides the suggestion for zenith correction if it is detected that the device is deviated from the vertical axis. Applicant alleged that the tilting is minimal. This is not supported by Sun’s disclosure. If it is truly minimal and does not need to perform correction (the office disagrees with applicant’s statement), Sun would not teach or suggest detecting tilting. It is reasonable for one skilled in the art to conclude, based on Sun’s disclosure as a whole, the detectable tilting at the instance would affect the captured sound signals which require correction. Applicant also states that the statement “the table might not be in perfect placement” is pure speculation and thus not reasonable. The statement provided in the office action is just an example. Tilting could be caused by one or more factors not explicitly stated in Sun. The fact of the matter is that Sun teaches detecting tilting at an instance and providing the corresponding correction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING LEE/Primary Examiner, Art Unit 2654